              Case 1:18-cv-00998-LY Document 1 Filed 11/20/18 Page 1 of 15



                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                         AUSTIN DIVISION

LUKE PATTERSON,                                                      §
                                                                     §
JACOB PATTERSON, and                                                 §
                                                                     §
GARY HEITZ,                                                          §
 Plaintiffs,                                                         §
                                                                     §                    CIVIL ACTION NUMBER 1:18-cv-998
V.                                                                   §
                                                                     §
BUDBO, INC.,                                                         §
                                                                     §
LANEAXIS, INC.,                                                      §
                                                                     §
LANEAXIS GPSCT, INC., and                                            §
                                                                     §
RICK LYNN BURNETT, a/k/a RICK BURNETT,                               §
   Defendants                                                        §

                                PLAINTIFFS’ ORIGINAL COMPLAINT

         COME NOW PLAINTIFFS, Luke Patterson, Jacob Patterson, and Gary Heitz, and file

this their Original Complaint, complaining of DEFENDANTS, Budbo, Inc. (“Budbo”),

LaneAxis, Inc. (“LaneAxis”), LaneAxis GPSCT, Inc. (“GPSCT”), and Ricky Lynn Burnett (“Mr.

Burnett”), and in support thereof would show as follows:

                                                    I. PARTIES

         1.       Plaintiffs are individuals all residing in Texas.

         2.       Rick Lynn Burnett, a/k/a Rick Burnett, is an individual residing in California, and

can be served with process at 21881 Oceanbreeze Lane, Huntington Beach, California 92646, or

11159 Campanile, Newport Beach, California 92660.

         3.       Budbo, Inc., is a corporation organized under the laws of Delaware, and can be

served with process at Vcorp Services, L.L.C., at 1013 Centre Road Suite 403-B, Wilmington,

Delaware 19805, or Rick Lynn Burnett, its CEO, at 21881 Oceanbreeze Lane, Huntington

                                                      Page 1 of 15

F:\Clients\60000\60467.002 BudBo - Partnership Dispute\Pleadings\WORD VERSIONS\ORIGINAL COMPLAINT - jmw.docx - JMW
              Case 1:18-cv-00998-LY Document 1 Filed 11/20/18 Page 2 of 15



Beach, California 92646, or 11159 Campanile, Newport Beach, California 92660.

         4.       LaneAxis, Inc., is organized under the laws of the state of Delaware, and may be

served through its registered agent, Corporation Service Company, at 251 Little Falls Drive,

Wilmington Delaware, 19808, or Rick Lynn Burnett, its CEO, at 21881 Oceanbreeze Lane,

Huntington Beach, California 92646, or 11159 Campanile, Newport Beach, California 92660.

         5.       LaneAxis GPSCT, Inc., is organized under the laws of the state of Delaware, and

may be served through its registered agent, Vcorp Services, L.L.C., at 1013 Centre Road Suite

403-B, Wilmington, Delaware 19805, or Rick Lynn Burnett, its CEO, at 21881 Oceanbreeze

Lane, Huntington Beach, California 92646, or 11159 Campanile, Newport Beach, California

92660.

                                       II. JURISDICTION & VENUE

         6.       Subject matter jurisdiction is based on 28 U.S.C.A. §1332(a) in that there is

complete diversity of citizenship between the parties, and the amount in controversy exceeds

$75,000.00, including estimated damages and attorneys’ fees which are recoverable by contract

and statute. 1 In determining diversity, Budbo should be considered a defendant for all claims,

including those brought derivatively on its behalf. Specifically, Mr. Burnett, a Defendant, is in

control of Budbo, and is antagonistic to Plaintiffs’ requests for relief. That is, he participated in

the misuse of Budbo’s assets and other conduct of which Plaintiffs complain, and is aligned

against Plaintiffs in their request for relief; all as set forth below. In this regard, Budbo should be

considered a defendant for determining diversity pursuant to the Supreme Court’s holding in

Smith v. Sperling. 2


1
    See Grant v. Chevron Philips Chem. Co.,, 309 F.3d 864, 873-74 (5th Cir. 2002) (finding attorneys’
    fees are included in the amount in controversy when they are recoverable by statute or contract).
2
    See Smith v. Sperling, 77 S.Ct. 1112, 1115-1116 (1957); see also Tsuru v. Kayaba, 2009 WL
    10694905, 4-5 (S.D.Tex. 2009) (stating “[w]here a plaintiff brings a derivative action and the

                                                      Page 2 of 15

F:\Clients\60000\60467.002 BudBo - Partnership Dispute\Pleadings\WORD VERSIONS\ORIGINAL COMPLAINT - jmw.docx - JMW
              Case 1:18-cv-00998-LY Document 1 Filed 11/20/18 Page 3 of 15



         7.       Even in the absence of diversity jurisdiction, this court has exclusive jurisdiction

over Plaintiffs’ securities claims under 15 U.S.C.A §78j and 17 C.F.R. §240.10b-5. 3

Furthermore, it has supplemental jurisdiction under §1367(a) for all remaining claims because

the underlying facts are so related to the securities claims that they form part of the same case or

controversy.

         8.       This Court has specific personal jurisdiction over Defendants under Texas’ long

arm statute, which allows exercise of jurisdiction over an out-of-state defendant for “doing

business” in Texas. 4 “The Texas Supreme Court has interpreted the ‘doing business’

requirement broadly, allowing the long arm statute to reach as far as the federal Constitution

permits.” 5 Here, Mr. Burnett, acting in his own interest and on behalf of LaneAxis as its CEO,

induced Defendants, while they resided in Texas, to exchange their membership interests in

Bubo Technologies, L.L.C., for shares of stock in Budbo, Inc., all as set forth more fully below.

He acted fraudulently with the reasonable expectation that the harm from any fraud would be felt

in Texas. Moreover, the share-exchange agreement called for performance of its terms in part in

this state. Finally, he recruited at least two of the Plaintiffs for employment, the duties of which

required performance inside and outside this state. Specifically, Luke Patterson was appointed

as Budbo’s president, and Jacob Patterson was appointed by Budbo’s chief technical officer



    complaint alleges an antagonism between the plaintiff and the current management of the corporation,
    the corporation is aligned as a defendant,” citing Smith v. Sperling).
3
    See 15 U.S.C.A. §78aa(a) (granting exclusive jurisdiction to federal courts for “violations of this
    chapter or the rules and regulations thereunder, and of all suits in equity and actions at law brought to
    enforce any liability or duty created by this chapter or the rules and regulations thereunder.”).
4
    TEX.CIV.PRAC.&REM.CODE §17.042. Whether sitting in diversity or federal question jurisdiction, the
    Court may exercise personal jurisdiction over an out-of-state defendant if the state’s long-arm statute
    authorized such exercise, and the exercise satisfies due process under the U.S. Constitution. See Bar
    Group, L.L.C. v. Business Intelligence Advisors, Inc., 215 F.Supp.3d 524, 535-536 (S.D.Tex. 2017)
    (citing McFadin v. Gerber, 587 F.3d 753, 759 (5th Cir. 2009) (regarding exercise of jurisdiction under
    diversity jurisdiction) and Rolls-Royce Corp. v. Heros, Inc., 576 F.Supp.2d 765, 785-786 (N.D.Tex.
    2008) (regarding exercise of jurisdiction under federal question jurisdiction).
5
    Bundle Lining, 85 F.3d at 204 (citing Schlombohm v. Schapiro, 784 S.W.2d 355, 357 (1990)).

                                                      Page 3 of 15

F:\Clients\60000\60467.002 BudBo - Partnership Dispute\Pleadings\WORD VERSIONS\ORIGINAL COMPLAINT - jmw.docx - JMW
               Case 1:18-cv-00998-LY Document 1 Filed 11/20/18 Page 4 of 15



concerned with development of the Software; all as set forth more fully below.

         9        For the same reasons justifying personal jurisdiction in this state, venue is proper

in this Court under 28 U.S.C.A §1391(b)(2), as well as under 15 U.S.C.A. §78aa. 6

                      III. FACTS COMMON TO ALL CAUSES OF ACTION

         10.      Plaintiffs formed Bubo Technologies, L.L.C. (“Bubo”) to develop software for

phones and computers to locate vendors and dispensaries of marijuana, and other functions

including tracking product shipments (“Software”). Plaintiffs held 90 percent of Bubo’s

membership interests, with the remaining 10 percent owned by a third party. Bubo began

offering the Software for download in roughly October 2016 under the trademark BUDBO.

         11.      Bubo determined that it needed GPS tracking software to improve the Software’s

functionality. Mr. Burnett claimed his company, LaneAxis, Inc. (“LaneAxis”), had the requisite

tracking software and that it was functional. LaneAxis is the sole owner of GPS Cannabis

Tracker, Inc., that owned the rights to tracking software. In order to gain access to the tracking

software, Bubo’s members entered into a share-exchange agreement with a newly formed

company, Budbo, Inc. (“Budbo”). Specifically, the share-exchange agreement obligated

LaneAxis to license the tracking software to Budbo.

         12.      Budbo has 5,000,000 outstanding shares. The Bubo members received 51 percent

of Budbo’s outstanding shares in exchange for their membership interests in Bubo. Plaintiffs in

particular received 48.45 percent of Budbo’s shares, and continue to own those shares through

the date of this complaint. As a result of the exchange, Bubo became a wholly owned subsidiary

of Budbo. LaneAxis GPSCT, Inc. (“GPSCT”) received the remaining 49 percent of the
6
    See also Sohns v. Dahl, 392 F.Supp. 1208, 1214-1215 (W.D.Va. 1975) (collecting cases
    demonstrating minimal activities required to establish venue in district where plaintiff was defrauded
    in violation of the 1934 Act, holding that proper venue over claims extends venue to pendant and other
    claims arising from same operative facts; and holding that venue over one defendant extends to all
    defendants who participated in “a common scheme of acts and transactions to violate the securities
    laws . . . even in the absence of any acts by a particular defendant within that district.”).

                                                      Page 4 of 15

F:\Clients\60000\60467.002 BudBo - Partnership Dispute\Pleadings\WORD VERSIONS\ORIGINAL COMPLAINT - jmw.docx - JMW
               Case 1:18-cv-00998-LY Document 1 Filed 11/20/18 Page 5 of 15



outstanding shares, plus a preferred share. It is a wholly owned subsidiary of LaneAxis created

solely for the share exchange.

         13.      As a result of the transaction, Mr. Burnett gained effective and actual control of

Budbo that he has and continues to exercise to the exclusion of Plaintiffs’ participation in the

management of Budbo, as well as for his personal gain; all to the detriment of Budbo. This

control is exercised through at least three mechanisms. First, Mr. Burnett is Budbo’s CEO as set

forth in the share-exchange agreement and Budbo’s shareholder agreement. Second, Mr.

Burnett controls one of Budbo’s two directorships. Specifically, he was appointed as one of the

initial directors and is chairman of the board. Moreover, he controls his successor through his

control of LaneAxis. In particular, the shareholder agreement gives LaneAxis the right to

appoint Mr. Burnett’s successor. As CEO and majority shareholder of LaneAxis, Mr. Burnett

can continue to control that directorship. Third, Mr. Burnett is CEO of GPSCT that has voting

control over Budbo. Specifically, GPSCT owns 49 percent of Budbo’s 5,000,000 outstanding

voting shares, as well as Budbo’s one preferred share. The preferred share purportedly gives

GPSCT the right “to cast up to 15,000,001 votes” in addition to the 5,000,000 voting shares. So,

GPSCT has voting control of Budbo, that Mr. Burnett can direct as he pleases as GPSCT’s CEO.

i. Mr. Burnett Siphons Funds from Budbo.

         14.      Mr. Burnett has used his control of Budbo to abscond with assets, commit ultra

vires acts, and commit other violations, all to the detriment of Budbo. Specifically, through a

subsidiary, Budbo raised roughly $4.75 million through a utility token sale. A utility token sale

is essentially a fundraising tool in which investors buy digital “tokens.” Instead of obtaining a

share of the company as in an initial public offering, the investors can use the tokens to purchase

an eventual product or service – here, Budbo’s services associated with the Software.

         15.      Of the amount raised, Mr. Burnett transferred roughly $1.76 million to third

                                                      Page 5 of 15

F:\Clients\60000\60467.002 BudBo - Partnership Dispute\Pleadings\WORD VERSIONS\ORIGINAL COMPLAINT - jmw.docx - JMW
                Case 1:18-cv-00998-LY Document 1 Filed 11/20/18 Page 6 of 15



parties for non-Budbo related expenses, as well as to himself. These are detailed in the demand

letter at Exhibit B. As examples, $500,000.00 was given to a third party named ICOBox for

work it performed for an initial coin offering by LaneAxis. To be clear, this was unrelated to

Budbo’s utility token sale. Another $100,000.00 was spent to send LaneAxis personnel to a

conference in London. Still more funds were paid to LaneAxis’ law firm for legal work

unrelated to Budbo’s business.

          16.      Mr. Burnett has charged non-Budbo related expenses to company credit cards.

This included roughly $70,000.00 for Mr. Burnett and his son’s travel expenses to market

LaneAxis’ initial coin offering described above.

          17.      And, Mr. Burnett has on multiple occasions transferred money directly to himself

and his son, including, but not limited to, $32,000.00 in cash left in a bank account when it was

closed.

          18.      This is not an exhaustive list of Mr. Burnett’s financial abuses. Moreover, Mr.

Burnett has tried to hide those abuses by cutting off Plaintiffs’ access to bank accounts holding

Budbo’s funds. Specifically, Mr. Burnett originally gave Luke and Jacob Patterson access to the

LaneAxis’ accounts into which he had transferred proceeds of the utility token sale. However,

when they began to question how the funds were being expended, he cut off access.

          19.      In addition to misuse of company assets, Mr. Burnett has engaged in self-dealing

with his company, LaneAxis. Specifically, he hired a software developer to perform work for

Budbo without disclosing that one of the developer’s owners is also a shareholder of LaneAxis.

He similarly hired a law firm without disclosing that two of its partners are LaneAxis

shareholders.

          20.      Mr. Burnett has also misused Budbo’s intellectual property. Specifically, he has

used Budbo’s confidential customer lists to market the services of LaneAxis. And, he has used

                                                      Page 6 of 15

F:\Clients\60000\60467.002 BudBo - Partnership Dispute\Pleadings\WORD VERSIONS\ORIGINAL COMPLAINT - jmw.docx - JMW
               Case 1:18-cv-00998-LY Document 1 Filed 11/20/18 Page 7 of 15



Budbo’s company events and connections to further the business of LaneAxis to the detriment of

Budbo.

ii. Failure of Consideration for Share-Exchange Agreement.

         21.      Again, Plaintiffs exchanged their membership interests in Bubo for shares of

Budbo primarily for access to and license of LaneAxis’ tracking software, all as set forth in the

share-exchange agreement and a License and Services Agreement. However, following the

exchange, Plaintiffs discovered LaneAxis had failed to pay its software developers and the

software was inoperable, and would require significant funds and work to complete. Indeed,

Jacob Patterson tried to complete the software himself but was unsuccessful, and it has never

become operational.

iii. Wrongful Terminations of Director and Officers

         22.      Plaintiff, Luke Patterson, was appointed by Budbo’s shareholder agreement as the

second, initial director with Mr. Burnett. He was also appointed as Budbo’s president. Plaintiff,

Jacob Patterson, was appointed by Budbo’s chief technical officer.

         23.      In July 2018, Plaintiffs initiated various written demands to Mr. Burnett to cease

misappropriation of company assets and opportunities, and restore the assets. One of those

demands is attached as Exhibit B. Following that, Mr. Burnett purported to terminate the

Pattersons from their various positions in Budbo, all in violation of the shareholder agreement as

described more fully below.

                                           IV. CAUSE OF ACTION

                  A) CONDITIONS PRECEDENT TO DERIVATIVE ACTION SATISFIED.

         24.      Plaintiffs bring various causes of action below derivatively, on behalf of Budbo,

including breach of fiduciary duty and conversion against LaneAxis and Mr. Burnett. This Court

has diversity jurisdiction, and therefore “ ‘the law of the incorporating state governs [the]

                                                      Page 7 of 15

F:\Clients\60000\60467.002 BudBo - Partnership Dispute\Pleadings\WORD VERSIONS\ORIGINAL COMPLAINT - jmw.docx - JMW
               Case 1:18-cv-00998-LY Document 1 Filed 11/20/18 Page 8 of 15



corporation’s internal affairs.’ ” 7 Budbo is incorporated under laws of Delaware, and therefore

Delaware law governs the derivative causes of action and as well as the procedural mechanism

for bringing the derivative suit. 8

         25.      Delaware Chancery Rule 23.1 and Federal Rule of Civil Procedure 23.1 have

comparable requirements for initiating derivative suits. 9 First, both requires that derivative

claimants first make demand on the corporation for action on the derivative claims, or establish

that making such demand is futile. Here, Plaintiffs’ prior counsel sent the letter at Exhibit B to

Mr. Burnett, director and Chairman of Budbo, complaining with particularity about his

misapplication of roughly $1.76 million of Budbo funds and assets, among other things. This

misapplication included direction of those funds to LaneAxis of which he is the majority owner

and CEO, as well as to himself, personally. These allegations form the basis of the derivative

claims and are set forth with particularity in the demand, as well as below. Mr. Burnett on behalf

of himself and Budbo rebuffed the demands and wholly refused to institute any action to pursue

the claim and rectify the situation.

         26.      Second, both Rules require that Plaintiffs be shareholders at the time of the

transaction complained of. Plaintiffs were shareholders at all times relevant to this litigation,

including at the time of the wrongful transactions described below, and continue to be.

         27.      Third, Plaintiffs have not brought this action collusively in order to confer

jurisdiction that the court would otherwise lack.




7
    Pilepro, L.L.C. v. Chang, 152 F.Supp.3d 659, 674-675 (W.D.Tex. 2016) (quoting Sommers Drug
    Stores Co. Emp. Profit Sharing Trust v. Corrigan, 883 F.2d 345, 354 (5th Cir.1989)).
8
    Id. (finding derivative actions for officer and director’s breach of fiduciary governed by law of
    incorporation); also see Garber v. Lego, 11 F.3d 1197, 1201 (3rd Cir. 1993) (finding procedural
    requirements of diversity action, including presuit demand, governed by the state of incorporation).
9
    See Blasband v. Rales, 971 F.2d 1034, 1052 (3rd Cir. 1992) (finding Chancery and Federal Rule of
    Procedure to be “comparable.”).

                                                      Page 8 of 15

F:\Clients\60000\60467.002 BudBo - Partnership Dispute\Pleadings\WORD VERSIONS\ORIGINAL COMPLAINT - jmw.docx - JMW
               Case 1:18-cv-00998-LY Document 1 Filed 11/20/18 Page 9 of 15



         28.      These allegations are supported by the verification at Exhibit A as required by

Federal Rule of Civil Procedure 23.1.

                          B) BREACHES OF FIDUCIARY DUTY & CONVERSION.

         29.      The directors of a corporation manage its business affairs, and are charged with a

fiduciary duty to the corporation and its stockholders. 10 This includes the duties of care and

loyalty, 11 the latter of which “ ‘mandates that the best interest of the corporation and its

shareholders takes precedence over any interest possessed by a directory, officer or controlling

shareholder and not shared by the stockholders generally.’” 12

         30.      Mr. Burnett, as a director and chairman of the board of Budbo, and as its CEO,

owed these fiduciary duties to Budbo. These included (a) the duty not to convert funds for use

by him personally or his company, LaneAxis; 13 and (b) the duty not to disclose Budbo’s

confidential trade secrets, including customer information, to LaneAxis. 14 Mr. Burnett breached

these duties by appropriating Budbo’s funds and intellectual property for himself and others, as

well as his company, LaneAxis.

         31.      In addition, Mr. Burnett used Budbo’s funds to develop various opportunities for

his company, LaneAxis, as described above. Regardless of whether these were in Budbo’s line

of business, they became Budbo’s opportunities because they were funded with Budbo’s



10
     Smith v. Van Gorkom, 488 A.2d 858, 872 (Del. 1985).
11
     Id. at 872-873.
12
     In re Walt Disney Co. Derivative Litig., 907 A.2d 693 (Del. Ch. 2005) (quoting Cede & Co. v.
     Technicolor, Inc., 634 A.2d 345, 361 (De. 1993)).
13
     See In re Trim-Lean Meat Products, Inc., 4 B.R. 243, 247 (D.Del. 1980) (describing fiduciary duties
     of officer and director as including “proscription against appropriation of corporate property for
     private gain.”).
14
     See Breard Research, Inc. v. Kates, 8 A.3d 573, 603-604 (Del. 2010) (finding officer breached
     fiduciary duty by disclosing confidential information to third party); see also FOLK ON THE DELAWARE
     GENERAL CORPORATION LAW, §§141.02[A][5] (citing Shocking Technologies, Inc. v. Michael
     finding that director breached his fiduciary duty of loyalty by sharing confidential company
     information with a potential investor.).

                                                      Page 9 of 15

F:\Clients\60000\60467.002 BudBo - Partnership Dispute\Pleadings\WORD VERSIONS\ORIGINAL COMPLAINT - jmw.docx - JMW
             Case 1:18-cv-00998-LY Document 1 Filed 11/20/18 Page 10 of 15



money. 15 Therefore, Mr. Burnett has usurped Budbo’s corporate opportunity in breach of his

fiduciary duties. Budbo has suffered damage as measured by the value of the opportunity,

whether based on LaneAxis’ profits, intellectual property developed with the funds, or otherwise.

          32.     These same acts support a separate action for conversion. 16

          33.     LaneAxis and GPSCT are liable for Mr. Burnett’s acts both (a) jointly and

severally as aider and abettors, 17 and (b) vicariously as Mr. Burnett’s employers. 18

                               C) COMMON LAW AND SECURITIES FRAUD IN
                                     VIOLATION OF RULE 10b-5.

          34.     Mr. Burnett fraudulently induced Plaintiffs to enter into the stock-exchange

agreement by which they exchanged their membership interests in Bubo for shares of Budbo.

Specifically, Mr. Burnett misrepresented the efficacy of the tracking software which was the

primary consideration for entering into the exchange agreement. Mr. Burnett either knew the

software did not function as represented, or misrepresented it was functional with reckless

indifference to the truth of the matter. The misrepresentation was material, and Plaintiffs

reasonably relied on it to enter into the share exchange, for which they have suffered damages

measured at least by the loss of control of Bubo’s intellectual property in the Software and the

tradename, BUDBO. Stated similarly, they surrendered half of the value of Bubo’s intellectual


15
     See In re Trim-Lean Meat Products, Inc., 4 B.R. 243, 247 (D.Del. 1980) (citing Guth v. Loft, 5 A.2d
     503, 510-511 (1939) for proposition that “a business opportunity falling outside a corporation's line of
     business and which would not otherwise be considered a corporate opportunity, nevertheless, will be
     deemed a corporate opportunity if developed or financed with corporate funds.”).
16
     See Drug, Inc. v. Hunt, 168 A. 87, 93 (Del. 1933) (stating conversion is “any distinct act of dominion
     wrongfully exerted over the property of another, in denial of [the plaintiff's] right, or inconsistent with
     it.”).
17
     Breard Research, Inc. v. Kates, 8 A.3d 573, 603-604 (Del. 2010) (holding “[a] third party may be
     liable for aiding and abetting a breach of fiduciary duty if the third party ‘knowingly participates’ in
     the breach.”); also see FOLK ON THE DELAWARE CORPORATION LAW, §141.02[A][13] (citing
     Malpiede v. Townson, 780 A.2d 1075, 1096 (Del. 2001) (holding same)).
18
     See Estate of Southerland v. Oakwood Mobil Homes, Inc., 1997 WL 1737118, 6-7 (Del.Ct.Com.Pl,
     1997) (finding employer vicariously liable for employee’s fraud by virtue of principal-agent
     relationship).

                                                     Page 10 of 15

F:\Clients\60000\60467.002 BudBo - Partnership Dispute\Pleadings\WORD VERSIONS\ORIGINAL COMPLAINT - jmw.docx - JMW
            Case 1:18-cv-00998-LY Document 1 Filed 11/20/18 Page 11 of 15



property to GPSCT in return for nothing. In this regard, Mr. Burnett committed common law

fraud. 19

          35.     These acts similarly violate 15 U.S.C.A §78j and 17 C.F.R. §240.10b-5.

Specifically, Mr. Burnett used instruments of interstate commerce to make untrue statements of

material fact, and omitted material facts required to render statements not misleading, in

connection with the purchase and sale of securities. 20 Specifically, he stated by telephone and

email that the tracking software was functional for the purpose of improving the functionality of

the Software when it was not, and he failed to disclose that LaneAxis’ prior attempts to render it

functional had failed.

          36.     LaneAxis and GPSCT are jointly and severally liable for the fraud as aiders and

abettors, 21 as well as vicariously as Mr. Burnett’s employers. 22

i. Request for Rescission of Share-Exchange Agreement.

          37.     Rescission is an appropriate remedy for common law fraud in a stock transaction,

to the extent it can restore the status quo ante. 23 It is also a remedy for securities fraud in

violation of 15 U.S.C.A §78j and 17 C.F.R. §240.10b-5. 24 Here, Plaintiffs seek a rescission of

the share-exchange agreement, by which their membership interests in Bubo – currently owned

by Budbo – are restored to them. Also, that all of Bubo’s assets that may have been transferred


19
     See In re Wayport, Inc. Litigation, De. Chan. 76 A.3d 296, 323 (2013) (listing elements of fraud).
20
     See Dura Pharmaceuticals, Inc. v. Broudo, 125 S.Ct. 1627, 1630-1631 (2005) (stating private right of
     action exists under §15 U.S.C.A. §78j(b) and Rule 10b-5, and listing elements of action, and stating it
     “resembles, but is not identical to, common-law tort actions for deceit and misrepresentation.”).
21
     Breard Research, Inc. v. Kates, 8 A.3d 573, 603-604 (Del. 2010) (holding “[a] third party may be
     liable for aiding and abetting a breach of fiduciary duty if the third party ‘knowingly participates’ in
     the breach.”).
22
     See Estate of Southerland v. Oakwood Mobil Homes, Inc., 1997 WL 1737118, 6-7 (Del.Ct.Com.Pl,
     1997) (finding employer vicariously liable for employee’s fraud by virtue of principal-agent
     relationship).
23
     E.g. Strassbuerger v. Earley, Del. Ch., 752 A.2d 557, 576-578 (2000)
24
     See 15 U.S.C.A §78cc(b); also see Randall v. Loftsgaarden, 106 S.Ct. 3143, 3151-3153 (1986)
     (noting case law holding rescission is appropriate in some instances).

                                                     Page 11 of 15

F:\Clients\60000\60467.002 BudBo - Partnership Dispute\Pleadings\WORD VERSIONS\ORIGINAL COMPLAINT - jmw.docx - JMW
            Case 1:18-cv-00998-LY Document 1 Filed 11/20/18 Page 12 of 15



to Budbo, including but not limited to all intellectual property in the Software and the trademark

BUDBO, are restored to Bubo.

         38.      To the extent GPSCT is required for rescission, it is included as a party, and is

culpable for the conduct justifying rescission. 25 Specifically, it is wholly owned by LaneAxis,

and thereby controlled by Mr. Burnett in his capacity as LaneAxis’ CEO and majority

shareholder. Moreover, GPSCT was created by Mr. Burnett solely for the purpose of holding

shares in Budbo as part of the share-exchange transaction, and he is its CEO. And, it is a

signatory to the share exchange agreement. It is, therefore, a direct participant of the fraud,

created solely to facilitate that fraud. Moreover, Mr. Burnett is an employee, and therefore

GPSCT is vicariously liable for his fraud. 26

                                             D) ULTRA VIRES ACTS .

         39.      Several of Mr. Burnett’s actions on behalf of Budbo are ultra vires – i.e. contrary

to the shareholder agreement. Plaintiffs seek a declaration under 28 U.S.C.A §2201 that they are

void ab initio, 27 and that certain acts be rescinded under §124(1) of the Delaware Corporation

Law.

         40.      These acts include the following: First, termination of Luke Patterson as a

director was contrary to one or both of the following provisions of the shareholder agreement:

(a) Art. V.C.(ix) requiring unanimous shareholder consent for any change in “the size or

composition of the Corporation’s Board of Directors or replace[ment] of any of the Directors,”

or (b) Art. V.A.2. requiring consent of 66 percent of the outstanding shares for “[t]he

25
     See Strassbuerger v. Earley, Del. Ch., 752 A.2d 557, 578 (2000) (citing need for inclusion of share
     owner and its culpability to order rescission).
26
     See Estate of Southerland v. Oakwood Mobil Homes, Inc., 1997 WL 1737118, 6-7 (Del.Ct.Com.Pl,
     1997) (finding employer vicariously liable for employee’s fraud by virtue of principal-agent
     relationship).
27
     See Lynch v. Coinmaster USA, Inc., 614 F.Supp.2d 494, 501 (D.Del. 2009) (holding that “ultra vires
     acts are void ab initio.”); see also Solomon v. Armstrong, 747 A.2d 1098, 1113-1114 (Del. Ch. 1999)
     (listing acts that are voidable including fraud, waste, or ultra vires acts).

                                                     Page 12 of 15

F:\Clients\60000\60467.002 BudBo - Partnership Dispute\Pleadings\WORD VERSIONS\ORIGINAL COMPLAINT - jmw.docx - JMW
            Case 1:18-cv-00998-LY Document 1 Filed 11/20/18 Page 13 of 15



appointment, removal, or replacement of any members of the Board of Directors of the

Corporation.”

         41.      Second, Mr. Burnett contends the hundreds of thousands of dollars in payments to

third parties for LaneAxis’ expenses were loans. If so, they were contrary to one or more of the

following provisions of the shareholder agreement: (a) Art. V.A.4. requiring consent of 66

percent of Budbo’s outstanding common shares for “[t]he lending of money;” (b) Art. V.C.(x)

requiring unanimous consent for any “convey[ance] or dispos[ition] of all or substantially of

[Budbo’s] property . . ;” (c) Art. V.C.(i) barring “any transaction between [Budbo] and any party

related to or affiliated with [Budbo] or its shareholders;” and (d) Art. VII requiring unanimous

approval of the Board of Directors for any “transaction between the Corporation and any

Shareholder or any Affiliate.”

         42.      Section 124 of the Delaware Corporation Law allows stockholders to seek

rescission of any ultra vires act, damages, or both. 28 Rescission is available for ultra vires

contracts if all parties to it are parties to the litigation. 29 Here, Plaintiffs seek rescission of the

hundreds of thousands of dollars in what Mr. Burnett contends were loans to LaneAxis,

including reimbursement of the amounts loaned.

                                              E) ATTORNEYS’ FEES.

         43.      Plaintiffs seek an award of reasonable fees for recovery of misapplied funds under

their derivative claims as allowed under the common fund doctrine. 30

         44.      Plaintiffs further seek an award of fees and costs for the breaches of fiduciary

duty by Mr. Burnett. 31

28
     8 Del. C. §124(1).
29
     Id.
30
     See FOLK ON THE DELAWARE GENERAL CORPORATION LAW, §327.10[A]-[B] (citing Dover Historical
     Soc’y, Inc. v. City of Dover Planning Comm’n, 902 A.2d 1084, 1090 (Del. 2006) (discussing
     recovery of fees under the common fund doctrine).

                                                     Page 13 of 15

F:\Clients\60000\60467.002 BudBo - Partnership Dispute\Pleadings\WORD VERSIONS\ORIGINAL COMPLAINT - jmw.docx - JMW
            Case 1:18-cv-00998-LY Document 1 Filed 11/20/18 Page 14 of 15



          45.     Plaintiffs further seek fees and costs as allowed by the prevailing party clause of

Budbo’s shareholder agreement.

                                             F) RELIEF REQUESTED.

          46.     Plaintiffs seek rescission of the share-exchange agreement, by which their

membership interests in Bubo – currently owned by Budbo – are restored to them. Also, that all

of Bubo’s assets that may have been transferred to Budbo, including but not limited to all

intellectual property in the Software and the trademark BUDBO, are restored to Bubo.

          47.     Plaintiffs seek damages measured by funds transferred by Mr. Burnett from

Budbo to third parties, including LaneAxis. Plaintiffs further seek judgment that any monetary

recovery under their derivative actions be awarded directly to them since any award to Budbo

would serve no purpose but to reward Mr. Burnett who controls Budbo as described above. 32

Alternatively, to the extent the share-exchange agreement is rescinded and their membership

interests in Bubo are restored, Plaintiffs seek award of damages to Bubo.

          48.     Plaintiffs seek a declaration under 28 U.S.C.A §2201 that Mr. Burnett’s ultra

vires actions are void ab initio, 33 and that they be rescinded under §124(1) of the Delaware

Corporation Law.

                                     V. PRE- AND POSTJUDGMENT
                                         INTEREST & COSTS.

          49.     Plaintiffs seek pre- and postjudgment interest at the rates set forth by law, as well

as all recoverable costs


31
     William Penn Partnership v. Saliba, 13 A.3d 749, 758-759 (Del. Supr. 2011) (allowing recovery of
     attorneys’ fees for breach of officer and director’s breach of fiduciary duty).
32
     In re El Paso Pipeline Partners, L.P., Derivative Litigation, 132 A.3d 67, 54-56 (Del. Ch. 2015, rev’d
     other grounds 152 A.3d 1248 (Del. Supr. 2016)) (collecting cases and authority that recovery can, on
     occasion, be directed to shareholders).
33
     See Lynch v. Coinmaster USA, Inc., 614 F.Supp.2d 494, 501 (D.Del. 2009) (holding that “ultra vires
     acts are void ab initio.”); see also Solomon v. Armstrong, 747 A.2d 1098, 1113-1114 (Del. Ch. 1999)
     (listing acts that are voidable including fraud, waste, or ultra vires acts).

                                                     Page 14 of 15

F:\Clients\60000\60467.002 BudBo - Partnership Dispute\Pleadings\WORD VERSIONS\ORIGINAL COMPLAINT - jmw.docx - JMW
            Case 1:18-cv-00998-LY Document 1 Filed 11/20/18 Page 15 of 15



                                                      PRAYER

         WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that Defendants be cited to

appear and answer, and that they have judgment for the relief set forth above.

                                                       Respectfully submitted,


                                                       ___________________________________
                                                       JUSTIN M. WELCH
                                                       Texas State Bar No.: 24003876
                                                       ATTORNEY FOR PLAINTIFF

                                                       A member of the Firm of:

                                                       BLAZIER, CHRISTENSEN, BROWDER
                                                        & VIRR, P.C.
                                                       Attorneys and Counselors at Law
                                                       901 S. Mopac Expy., Bldg. 5, Ste. 200
                                                       Austin, Texas 78746
                                                       512 476 2622
                                                       (Fax) 512 476 8685
                                                       email: jwelch@blazierlaw.com




                                                     Page 15 of 15

F:\Clients\60000\60467.002 BudBo - Partnership Dispute\Pleadings\WORD VERSIONS\ORIGINAL COMPLAINT - jmw.docx - JMW
